DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 7/26/2022.  Claims 1-20 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106952604 (US equivalent; US 2021/0193001 claims foreign priority of CN201710330074.5).
Regarding claims 1, 9 and 17, CN604’s figure 5 shows  shift register unit, comprising: a pull-up control module (M9, M1) connected to an output end of an (n-1)th-stage scanning signal (STU), a first node (NQ), and a third node (output of M1), wherein n is greater than or equal to 2; a pull-up module (M5) connected to a first clock signal (CLKA), the first node (NQ), and an output end of a present-stage scanning signal (Vout); a leakage-proof module (M10) connected to the first clock signal (CLKA) and the third node (output of M1); a pull-down control module (M3) connected to an output end of an (n+2)th- stage scanning signal (STD) and a second node (B); a first pull-down module (M2, M7) connected to the output end of the (n+2)th-stage scanning signal (STD), the first node (NQ), the second node (B), and the third node (output of M1); a pull-down holding module (M4, M6) connected to the output end of the (n-1)th- stage scanning signal, a first low direct current voltage (VGL), the second node (B), and the first pull-down module; a second pull-down module (M8) connected to the second node, the output end of the present-stage scanning signal, and the first low direct current voltage; and a bootstrap capacitor (C), wherein one end of the bootstrap capacitor is connected to the first node, and another end of the bootstrap capacitor is connected to the output end of the present-stage scanning signal and a dummy unit, wherein an output signal of the dummy unit is a reset signal of a last-stage shift register unit (see US 2021/0193001; paragraph 0115) as called for in claims 1, 9 and 17.

Regarding claims 2, 10 and 18, CN604’s figure 5 shows the leakage-proof module comprises a tenth transistor (M10); and a gate and a source of the tenth transistor both are connected to the first 13clock signal, and a drain of the tenth transistor is connected to the third node.

Regarding claims 3, 11 and 19, CN604’s figure 5 shows the pull-up control module comprises a first transistor (M1) and a third transistor (M9); a gate of the first transistor and a source of the third transistor both are connected to the output end of the (n-1)th-stage scanning signal; a drain of the first transistor is connected to the first node; and a gate of the third transistor is connected to a second clock signal, and a drain of the third transistor is connected to the third node.

Regarding claims 4, 12 and 20, CN604’s figure 5 shows the first pull-down module comprises a second transistor (M2) and a seventh transistor (M7); a source of the seventh transistor is connected to the output end of the (n+2)th-stage scanning signal, a gate of the seventh transistor is connected to the second node, and a drain of the seventh transistor is connected to a gate of the second transistor; and a drain of the second transistor is connected to the first node, and a source of the second transistor is connected to the third node.

Regarding claims 5 and 13, CN604’s figure 5 shows the pull-down holding module comprises a sixth transistor (M6) and a fourth transistor (M4); a gate of the sixth transistor and a gate of the fourth transistor both are connected to the output end of the (n-1)th-stage scanning signal, and a source of the sixth transistor and a source of the fourth transistor both are connected to the first low direct current voltage; a drain of the sixth transistor is connected to the drain of the seventh transistor and the gate of the second transistor; and a drain of the fourth transistor is connected to the second node.

Regarding claims 6 and 14, CN604’s figure 5 shows the pull-down 14control module comprises an eighth transistor (M3); and a source and a gate of the eighth transistor both are connected to the output end of the (n+2)th-stage scanning signal, and a drain of the eighth transistor is connected to the second node.

Regarding claims 7 and 15, CN604’s figure 5 shows the second pull- down module comprises a ninth transistor (M8); and a source of the ninth transistor is connected to the first low direct current voltage, a gate of the ninth transistor is connected to the second node, and a drain of the ninth transistor is connected to the output end of the present-stage scanning signal.

Regarding claims 8 and 16, CN604’s figure 5 shows the pull-up module comprises a fifth transistor (M5); and a gate of the fifth transistor is connected to the first node, a source of the fifth transistor is connected to the first clock signal, and a drain of the fifth transistor is connected to the output end of the present-stage scanning signal.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (US 2021/0193001).
Regarding claims 1, 9 and 17, Feng et al.’s figure 5 shows  shift register unit, comprising: a pull-up control module (M9, M1) connected to an output end of an (n-1)th-stage scanning signal (STU), a first node (NQ), and a third node (output of M1), wherein n is greater than or equal to 2; a pull-up module (M5) connected to a first clock signal (CLKA), the first node (NQ), and an output end of a present-stage scanning signal (Vout); a leakage-proof module (M10) connected to the first clock signal (CLKA) and the third node (output of M1); a pull-down control module (M3) connected to an output end of an (n+2)th- stage scanning signal (STD) and a second node (B); a first pull-down module (M2, M7) connected to the output end of the (n+2)th-stage scanning signal (STD), the first node (NQ), the second node (B), and the third node (output of M1); a pull-down holding module (M4, M6) connected to the output end of the (n-1)th- stage scanning signal, a first low direct current voltage (VGL), the second node (B), and the first pull-down module; a second pull-down module (M8) connected to the second node, the output end of the present-stage scanning signal, and the first low direct current voltage; and a bootstrap capacitor (C), wherein one end of the bootstrap capacitor is connected to the first node, and another end of the bootstrap capacitor is connected to the output end of the present-stage scanning signal and a dummy unit, wherein an output signal of the dummy unit is a reset signal of a last-stage shift register unit (see US 2021/0193001; paragraph 0115) as called for in claims 1, 9 and 17.
CN
Regarding claims 2, 10 and 18, Feng et al.’s figure 5 shows the leakage-proof module comprises a tenth transistor (M10); and a gate and a source of the tenth transistor both are connected to the first 13clock signal, and a drain of the tenth transistor is connected to the third node.

Regarding claims 3, 11 and 19, Feng et al.’s figure 5 shows the pull-up control module comprises a first transistor (M1) and a third transistor (M9); a gate of the first transistor and a source of the third transistor both are connected to the output end of the (n-1)th-stage scanning signal; a drain of the first transistor is connected to the first node; and a gate of the third transistor is connected to a second clock signal, and a drain of the third transistor is connected to the third node.

Regarding claims 4, 12 and 20, Feng et al.’s figure 5 shows the first pull-down module comprises a second transistor (M2) and a seventh transistor (M7); a source of the seventh transistor is connected to the output end of the (n+2)th-stage scanning signal, a gate of the seventh transistor is connected to the second node, and a drain of the seventh transistor is connected to a gate of the second transistor; and a drain of the second transistor is connected to the first node, and a source of the second transistor is connected to the third node.

Regarding claims 5 and 13, Feng et al.’s figure 5 shows the pull-down holding module comprises a sixth transistor (M6) and a fourth transistor (M4); a gate of the sixth transistor and a gate of the fourth transistor both are connected to the output end of the (n-1)th-stage scanning signal, and a source of the sixth transistor and a source of the fourth transistor both are connected to the first low direct current voltage; a drain of the sixth transistor is connected to the drain of the seventh transistor and the gate of the second transistor; and a drain of the fourth transistor is connected to the second node.

Regarding claims 6 and 14, Feng et al.’s figure 5 shows the pull-down 14control module comprises an eighth transistor (M3); and a source and a gate of the eighth transistor both are connected to the output end of the (n+2)th-stage scanning signal, and a drain of the eighth transistor is connected to the second node.

Regarding claims 7 and 15, Feng et al.’s figure 5 shows the second pull- down module comprises a ninth transistor (M8); and a source of the ninth transistor is connected to the first low direct current voltage, a gate of the ninth transistor is connected to the second node, and a drain of the ninth transistor is connected to the output end of the present-stage scanning signal.

Regarding claims 8 and 16, Feng et al.’s figure 5 shows the pull-up module comprises a fifth transistor (M5); and a gate of the fifth transistor is connected to the first node, a source of the fifth transistor is connected to the first clock signal, and a drain of the fifth transistor is connected to the output end of the present-stage scanning signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952604 in view of Lee et al. (US 2012/0293467).
Regarding claims 1, 9 and 17, CN604’s figure 5 shows  shift register unit, comprising: a pull-up control module (M9, M1) connected to an output end of an (n-1)th-stage scanning signal (STU), a first node (NQ), and a third node (output of M1), wherein n is greater than or equal to 2; a pull-up module (M5) connected to a first clock signal (CLKA), the first node (NQ), and an output end of a present-stage scanning signal (Vout); a leakage-proof module (M10) connected to the first clock signal (CLKA) and the third node (output of M1); a pull-down control module (M3) connected to an output end of an (n+2)th- stage scanning signal (STD) and a second node (B); a first pull-down module (M2, M7) connected to the output end of the (n+2)th-stage scanning signal (STD), the first node (NQ), the second node (B), and the third node (output of M1); a pull-down holding module (M4, M6) connected to the output end of the (n-1)th- stage scanning signal, a first low direct current voltage (VGL), the second node (B), and the first pull-down module; a second pull-down module (M8) connected to the second node, the output end of the present-stage scanning signal, and the first low direct current voltage; and a bootstrap capacitor (C), wherein one end of the bootstrap capacitor is connected to the first node, and another end of the bootstrap capacitor is connected to the output end of the present-stage scanning signal.
CN604’s does not show a dummy unit, wherein an output signal of the dummy unit is a reset signal of a last-stage shift register unit as called for in claims 1, 9 and 17.
Lee et al.’s figure 2 shows a plurality of shift register units including dummy unit (F_DS1 and F_DS2) whose output signals are used to reset the last stage shift register (CSN).  This is necessary to ensure the last shift register stage is properly reset thus to maintain a sequence of output signals.  Therefore, it would have been obvious to person skilled in the art before the filing date of the invention to include a dummy stage  In CN604’s circuit arrangement to properly reset the last shift register stage in order to maintain a proper sequential output signals as taught by Lee et al. reference.
Regarding claims 2, 10 and 18, CN604’s figure 5 shows the leakage-proof module comprises a tenth transistor (M10); and a gate and a source of the tenth transistor both are connected to the first 13clock signal, and a drain of the tenth transistor is connected to the third node.

Regarding claims 3, 11 and 19, CN604’s figure 5 shows the pull-up control module comprises a first transistor (M1) and a third transistor (M9); a gate of the first transistor and a source of the third transistor both are connected to the output end of the (n-1)th-stage scanning signal; a drain of the first transistor is connected to the first node; and a gate of the third transistor is connected to a second clock signal, and a drain of the third transistor is connected to the third node.

Regarding claims 4, 12 and 20, CN604’s figure 5 shows the first pull-down module comprises a second transistor (M2) and a seventh transistor (M7); a source of the seventh transistor is connected to the output end of the (n+2)th-stage scanning signal, a gate of the seventh transistor is connected to the second node, and a drain of the seventh transistor is connected to a gate of the second transistor; and a drain of the second transistor is connected to the first node, and a source of the second transistor is connected to the third node.

Regarding claims 5 and 13, CN604’s figure 5 shows the pull-down holding module comprises a sixth transistor (M6) and a fourth transistor (M4); a gate of the sixth transistor and a gate of the fourth transistor both are connected to the output end of the (n-1)th-stage scanning signal, and a source of the sixth transistor and a source of the fourth transistor both are connected to the first low direct current voltage; a drain of the sixth transistor is connected to the drain of the seventh transistor and the gate of the second transistor; and a drain of the fourth transistor is connected to the second node.

Regarding claims 6 and 14, CN604’s figure 5 shows the pull-down 14control module comprises an eighth transistor (M3); and a source and a gate of the eighth transistor both are connected to the output end of the (n+2)th-stage scanning signal, and a drain of the eighth transistor is connected to the second node.

Regarding claims 7 and 15, CN604’s figure 5 shows the second pull- down module comprises a ninth transistor (M8); and a source of the ninth transistor is connected to the first low direct current voltage, a gate of the ninth transistor is connected to the second node, and a drain of the ninth transistor is connected to the output end of the present-stage scanning signal.

Regarding claims 8 and 16, CN604’s figure 5 shows the pull-up module comprises a fifth transistor (M5); and a gate of the fifth transistor is connected to the first node, a source of the fifth transistor is connected to the first clock signal, and a drain of the fifth transistor is connected to the output end of the present-stage scanning signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/4/2022
/TUAN T LAM/Primary Examiner, Art Unit 2842